Third District Court of Appeal
                               State of Florida

                       Opinion filed February 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D20-1408
                      Lower Tribunal No. 13-26313A
                          ________________


                           Marcelyn Mathieu,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from
the Circuit Court for Miami-Dade County, Teresa M. Pooler, Judge.

     Marcelyn Mathieu, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, LOGUE and GORDO, JJ.

     PER CURIAM.

     Affirmed.